Petition for Writ of Mandamus
Denied and Memorandum Opinion filed December 9, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01134-CV
____________
 
IN RE GREGORY R. MATTOX AND BARBARA WILKERSON, Relators
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On November 19, 2010, relators filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In their petition relators complain
that respondent, the Honorable Albert M. McCaig, Jr., presiding judge of the 506th
District Court of Grimes County, failed to properly determine what was required
by this Court’s mandate and erred in denying their motion to clarify issues to
be addressed by this court’s mandate.[1]
 The petition complains of a letter from the trial court allowing additional
time to either amend or supplement currently pending motions for summary
judgment.
Relators have not established they are entitled to mandamus
relief.  Accordingly, we deny the petition for writ of mandamus. 
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Frost.




[1]
See Mattox v. Grimes County Commissioners Court, 305 S.W.3d 375 (Tex.
App. – Houston [14th Dist.] 2010, pet.denied) .